The plaintiffs petition for certification for appeal from the Appellate Court, 122 Conn. App. 373 (AC 31054), is granted, limited to the following issue:
“Whether the Appellate Court properly concluded that under General Statutes § 19a-42 (d) (1), the commissioner of public health had neither the duty nor the authority to amend the child’s birth certificate, where the name on the birth certificate differed from that *916agreed by the parents on an acknowledgment of paternity form?”
The Supreme Court docket number is SC 18677.
Edward C. Okeke, pro se, in support of the petition.
Daniel Shapiro, assistant attorney general, in opposition.
Decided September 15, 2010
EVELEIGH, J., did not participate in the consideration of or decision on this petition.